BERANEK, Judge.
Defendant appeals the denial of his motion to suppress contending basically that the affidavit supporting a search warrant was inadequate and contained untrue statements.
We have examined the affidavit and application for a search warrant here under attack and while it is no model document, we believe it sufficiently states probable cause. As the Supreme Court of the United States has said, “A policeman’s affidavit ‘should not be judged as an entry in an essay contest,’ . . .We conclude that the affidavit in the present case contains an ample factual basis for believing the informant.” United States v. Harris, 403 U.S. 573, 579, 91 S.Ct. 2075, 2080, 29 L.Ed.2d 723 (1971).
We further do not agree with appellant’s arguments that the policeman’s affi*933davit contained proven untruths, tended examination the officer sufficiently explained his word usage so that his credibility was not destroyed and the trial court made no finding of untruthfulness. The transcript of the hearing shows the court in fact believed the testimony of the officer. The judgment below is affirmed. In ex-
AFFIRMED.
LETTS, J., concurs.
DAUKSCH, J., dissents.